Title: To George Washington from George Digges, 7 April 1775
From: Digges, George
To: Washington, George



Dear Sir
Warburton [Md.] April 7. 1775.

My Father & Mr Hawkins will take four hundred Bushel of your Salt, & I will copy a few Advertisements to be put up in this Neighbourhood—your Vessel may come along side of our Warf, which I apprehend wou’d be more Convenent for the people that may want to purchase. The family Join in Comptts to all at Mt Vernon, with Dear Sir Your Mos. Od. Sert

Geo. Digges

